
	
		II
		110th CONGRESS
		2d Session
		S. 2818
		IN THE SENATE OF THE UNITED STATES
		
			April 3, 2008
			Mr. Enzi (for himself,
			 Mr. Nelson of Nebraska, and
			 Mr. Gregg) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend the Employee Retirement Income Security Act of
		  1974 and the Public Health Service Act to provide for enhanced health insurance
		  marketplace pooling and relating market rating.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Small Business Health Plans Act of
			 2008.
		IEnhanced
			 marketplace pools
			101.Rules
			 governing enhanced marketplace pools
				(a)In
			 generalSubtitle B of title I of the
			 Employee Retirement Income Security Act of
			 1974 is amended by adding after part 7 the following new
			 part:
					
						8Rules governing
				enhanced marketplace pools
							801.Small business
				health plans
								(a)In
				generalFor purposes of this part, the term small business
				health plan means a fully insured group health plan whose sponsor is (or
				is deemed under this part to be) described in subsection (b).
								(b)SponsorshipThe
				sponsor of a group health plan is described in this subsection if such
				sponsor—
									(1)is organized and
				maintained in good faith, with a constitution and bylaws specifically stating
				its purpose and providing for periodic meetings on at least an annual basis, as
				a bona fide trade association, a bona fide industry association (including a
				rural electric cooperative association or a rural telephone cooperative
				association), a bona fide professional association, or a bona fide chamber of
				commerce (or similar bona fide business association, including a corporation or
				similar organization that operates on a cooperative basis (within the meaning
				of section 1381 of the Internal Revenue Code of 1986)), for substantial
				purposes other than that of obtaining medical care;
									(2)is established as
				a permanent entity which receives the active support of its members and
				requires for membership payment on a periodic basis of dues or payments
				necessary to maintain eligibility for membership;
									(3)does not
				condition membership, such dues or payments, or coverage under the plan on the
				basis of health status-related factors with respect to the employees of its
				members (or affiliated members), or the dependents of such employees, and does
				not condition such dues or payments on the basis of group health plan
				participation; and
									(4)does not
				condition membership on the basis of a minimum group size.
									Any
				sponsor consisting of an association of entities which meet the requirements of
				paragraphs (1), (2), (3), and (4) shall be deemed to be a sponsor described in
				this subsection.802.Alternative
				Market Pooling Organizations
								(a)In
				generalThe Secretary, not later than 1 year after the date of
				enactment of this part, shall promulgate regulations that apply the rules and
				standards of this part, as necessary, to circumstances in which a pooling
				entity other (hereinafter Alternative Market Pooling
				Organizations) is not made up principally of employers and their
				employees, or not a professional organization or such small business health
				plan entity identified in section 801.
								(b)Adaption of
				standardsIn developing and promulgating regulations pursuant to
				subsection (a), the Secretary, in consultation with the Secretary of Health and
				Human Services, small business health plans, small and large employers, large
				and small insurance issuers, consumer representatives, and state insurance
				commissioners, shall—
									(1)adapt the
				standards of this part, to the maximum degree practicable, to assure balanced
				and comparable oversight standards for both small business health plans and
				alternative market pooling organizations;
									(2)permit the
				participation as alternative market pooling organizations unions, churches and
				other faith-based organizations, or other organizations composed of individuals
				and groups which may have little or no association with employment, provided
				however, that such alternative market pooling organizations meet, and continue
				meeting on an ongoing basis, to satisfy standards, rules, and requirements
				materially equivalent to those set forth in this part with respect to small
				business health plans;
									(3)conduct periodic
				verification of such compliance by alternative market pooling organizations, in
				consultation with the Secretary of Health and Human Services and the National
				Association of Insurance Commissioners, except that such periodic verification
				shall not materially impede market entry or participation as pooling entities
				comparable to that of small business health plans;
									(4)assure that
				consistent, clear, and regularly monitored standards are applied with respect
				to alternative market pooling organizations to avert material risk-selection
				within or among the composition of such organizations;
									(5)the expedited and
				deemed certification procedures provided in section 805(d) shall not apply to
				alternative market pooling organizations until sooner of the promulgation of
				regulations under this subsection or the expiration of one year following
				enactment of this Act; and
									(6)make such other
				appropriate adjustments to the requirements of this part as the Secretary may
				reasonably deem appropriate to fit the circumstances of an individual
				alternative market pooling organization or category of such organization,
				including but not limited to the application of the membership payment
				requirements of section 801(b)(2) to alternative market pooling organizations
				composed primarily of church- or faith-based membership.
									803.Certification
				of small business health plans
								(a)In
				generalNot later than 6 months after the date of enactment of
				this part, the applicable authority shall prescribe by interim final rule a
				procedure under which the applicable authority shall certify small business
				health plans which apply for certification as meeting the requirements of this
				part.
								(b)Requirements
				applicable to certified plansA small business health plan with
				respect to which certification under this part is in effect shall meet the
				applicable requirements of this part, effective on the date of certification
				(or, if later, on the date on which the plan is to commence operations).
								(c)Requirements
				for continued certificationThe applicable authority may provide
				by regulation for continued certification of small business health plans under
				this part. Such regulation shall provide for the revocation of a certification
				if the applicable authority finds that the small business health plan involved
				is failing to comply with the requirements of this part.
								(d)Expedited and
				deemed certification
									(1)In
				generalIf the Secretary fails to act on an application for
				certification under this section within 90 days of receipt of such application,
				the applying small business health plan shall be deemed certified until such
				time as the Secretary may deny for cause the application for
				certification.
									(2)Civil
				penaltyThe Secretary may assess a civil penalty against the
				board of trustees and plan sponsor (jointly and severally) of a small business
				health plan that is deemed certified under paragraph (1) of up to $500,000 in
				the event the Secretary determines that the application for certification of
				such small business health plan was willfully or with gross negligence
				incomplete or inaccurate.
									804.Requirements
				relating to sponsors and boards of trustees
								(a)SponsorThe
				requirements of this subsection are met with respect to a small business health
				plan if the sponsor has met (or is deemed under this part to have met) the
				requirements of section 801(b) for a continuous period of not less than 3 years
				ending with the date of the application for certification under this
				part.
								(b)Board of
				trusteesThe requirements of this subsection are met with respect
				to a small business health plan if the following requirements are met:
									(1)Fiscal
				controlThe plan is operated, pursuant to a plan document, by a
				board of trustees which pursuant to a trust agreement has complete fiscal
				control over the plan and which is responsible for all operations of the
				plan.
									(2)Rules of
				operation and financial controlsThe board of trustees has in
				effect rules of operation and financial controls, based on a 3-year plan of
				operation, adequate to carry out the terms of the plan and to meet all
				requirements of this title applicable to the plan.
									(3)Rules governing
				relationship to participating employers and to contractors
										(A)Board
				membership
											(i)In
				generalExcept as provided in clauses (ii) and (iii), the members
				of the board of trustees are individuals selected from individuals who are the
				owners, officers, directors, or employees of the participating employers or who
				are partners in the participating employers and actively participate in the
				business.
											(ii)Limitation
												(I)General
				ruleExcept as provided in subclauses (II) and (III), no such
				member is an owner, officer, director, or employee of, or partner in, a
				contract administrator or other service provider to the plan.
												(II)Limited
				exception for providers of services solely on behalf of the
				sponsorOfficers or employees of a sponsor which is a service
				provider (other than a contract administrator) to the plan may be members of
				the board if they constitute not more than 25 percent of the membership of the
				board and they do not provide services to the plan other than on behalf of the
				sponsor.
												(III)Treatment of
				providers of medical careIn the case of a sponsor which is an
				association whose membership consists primarily of providers of medical care,
				subclause (I) shall not apply in the case of any service provider described in
				subclause (I) who is a provider of medical care under the plan.
												(iii)Certain plans
				excludedClause (i) shall not apply to a small business health
				plan which is in existence on the date of the enactment of the
				Small Business Health Plans Act of 2008.
											(B)Sole
				authorityThe board has sole authority under the plan to approve
				applications for participation in the plan and to contract with
				insurers.
										(c)Treatment of
				franchisesIn the case of a group health plan which is
				established and maintained by a franchiser for a franchisor or for its
				franchisees—
									(1)the requirements
				of subsection (a) and section 801(a) shall be deemed met if such requirements
				would otherwise be met if the franchisor were deemed to be the sponsor referred
				to in section 801(b) and each franchisee were deemed to be a member (of the
				sponsor) referred to in section 801(b); and
									(2)the requirements
				of section 804(a)(1) shall be deemed met.
									For
				purposes of this subsection the terms franchisor and
				franchisee shall have the meanings given such terms for purposes
				of sections 436.2(a) through 436.2(c) of title 16, Code of Federal Regulations
				(including any such amendments to such regulation after the date of enactment
				of this part).805.Participation
				and coverage requirements
								(a)Covered
				employers and individualsThe requirements of this subsection are
				met with respect to a small business health plan if, under the terms of the
				plan—
									(1)each
				participating employer must be—
										(A)a member of the
				sponsor;
										(B)the sponsor;
				or
										(C)an affiliated
				member of the sponsor, except that, in the case of a sponsor which is a
				professional association or other individual-based association, if at least one
				of the officers, directors, or employees of an employer, or at least one of the
				individuals who are partners in an employer and who actively participates in
				the business, is a member or such an affiliated member of the sponsor,
				participating employers may also include such employer; and
										(2)all individuals
				commencing coverage under the plan after certification under this part must
				be—
										(A)active or retired
				owners (including self-employed individuals), officers, directors, or employees
				of, or partners in, participating employers; or
										(B)the dependents of
				individuals described in subparagraph (A).
										(b)Individual
				market unaffectedThe requirements of this subsection are met
				with respect to a small business health plan if, under the terms of the plan,
				no participating employer may provide health insurance coverage in the
				individual market for any employee not covered under the plan which is similar
				to the coverage contemporaneously provided to employees of the employer under
				the plan, if such exclusion of the employee from coverage under the plan is
				based on a health status-related factor with respect to the employee and such
				employee would, but for such exclusion on such basis, be eligible for coverage
				under the plan.
								(c)Prohibition of
				discrimination against employers and employees eligible To
				participateThe requirements of this subsection are met with
				respect to a small business health plan if—
									(1)under the terms
				of the plan, all employers meeting the preceding requirements of this section
				are eligible to qualify as participating employers for all geographically
				available coverage options, unless, in the case of any such employer,
				participation or contribution requirements of the type referred to in section
				2711 of the Public Health Service Act
				are not met;
									(2)information
				regarding all coverage options available under the plan is made readily
				available to any employer eligible to participate; and
									(3)the applicable
				requirements of sections 701, 702, and 703 are met with respect to the
				plan.
									806.Other
				requirements relating to plan documents, contribution rates, and benefit
				options
								(a)In
				generalThe requirements of this section are met with respect to
				a small business health plan if the following requirements are met:
									(1)Contents of
				governing instruments
										(A)In
				generalThe instruments governing the plan include a written
				instrument, meeting the requirements of an instrument required under section
				402(a)(1), which—
											(i)provides that the
				board of trustees serves as the named fiduciary required for plans under
				section 402(a)(1) and serves in the capacity of a plan administrator (referred
				to in section 3(16)(A)); and
											(ii)provides that
				the sponsor of the plan is to serve as plan sponsor (referred to in section
				3(16)(B)).
											(B)Description of
				material provisionsThe terms of the health insurance coverage
				(including the terms of any individual certificates that may be offered to
				individuals in connection with such coverage) describe the material benefit and
				rating, and other provisions set forth in this section and such material
				provisions are included in the summary plan description.
										(2)Contribution
				rates must be nondiscriminatory
										(A)In
				generalThe contribution rates for any participating small
				employer shall not vary on the basis of any health status-related factor in
				relation to employees of such employer or their beneficiaries and shall not
				vary on the basis of the type of business or industry in which such employer is
				engaged, subject to subparagraph (B) and the terms of this title.
										(B)Effect of
				titleNothing in this title or any other provision of law shall
				be construed to preclude a health insurance issuer offering health insurance
				coverage in connection with a small business health plan that meets the
				requirements of this part, and at the request of such small business health
				plan, from—
											(i)setting
				contribution rates for the small business health plan based on the claims
				experience of the small business health plan so long as any variation in such
				rates for participating small employers complies with the requirements of
				clause (ii), except that small business health plans shall not be subject, in
				non-adopting states, to subparagraphs (A)(ii) and (C) of section 2912(a)(2) of
				the Public Health Service Act, and in adopting states, to any State law that
				would have the effect of imposing requirements as outlined in such
				subparagraphs (A)(ii) and (C); or
											(ii)varying
				contribution rates for participating small employers in a small business health
				plan in a State to the extent that such rates could vary using the same
				methodology employed in such State for regulating small group premium rates,
				subject to the terms of part I of subtitle A of title XXIX of the Public Health
				Service Act (relating to rating requirements), as added by title II of the
				Small Business Health Plans Act of 2008.
											(3)Exceptions
				regarding self-employed and large employers
										(A)Self
				employed
											(i)In
				generalSmall business health plans with participating employers
				who are self-employed individuals (and their dependents) shall enroll such
				self-employed participating employers in accordance with rating rules that do
				not violate the rating rules for self-employed individuals in the State in
				which such self-employed participating employers are located.
											(ii)Guarantee
				issueSmall business health plans with participating employers
				who are self-employed individuals (and their dependents) may decline to
				guarantee issue to such participating employers in States in which guarantee
				issue is not otherwise required for the self-employed in that State.
											(B)Large
				employersSmall business health plans with participating
				employers that are larger than small employers (as defined in section
				808(a)(10)) shall enroll such large participating employers in accordance with
				rating rules that do not violate the rating rules for large employers in the
				State in which such large participating employers are located.
										(4)Regulatory
				requirementsSuch other requirements as the applicable authority
				determines are necessary to carry out the purposes of this part, which shall be
				prescribed by the applicable authority by regulation.
									(b)Ability of
				small business health plans To design benefit optionsNothing in
				this part or any provision of State law (as defined in section 514(c)(1)) shall
				be construed to preclude a small business health plan or a health insurance
				issuer offering health insurance coverage in connection with a small business
				health plan from exercising its sole discretion in selecting the specific
				benefits and services consisting of medical care to be included as benefits
				under such plan or coverage, except that such benefits and services must meet
				the terms and specifications of part II of subtitle A of title XXIX of the
				Public Health Service Act (relating to lower cost plans), as added by title II
				of the Small Business Health Plans Act of
				2008.
								(c)Domicile and
				non-domicile States
									(1)Domicile
				stateCoverage shall be issued to a small business health plan in
				the State in which the sponsor's principal place of business is located.
									(2)Non-domicile
				statesWith respect to a State (other than the domicile State) in
				which participating employers of a small business health plan are located but
				in which the insurer of the small business health plan in the domicile State is
				not yet licensed, the following shall apply:
										(A)Temporary
				preemptionIf, upon the expiration of the 90-day period following
				the submission of a licensure application by such insurer (that includes a
				certified copy of an approved licensure application as submitted by such
				insurer in the domicile State) to such State, such State has not approved or
				denied such application, such State's health insurance licensure laws shall be
				temporarily preempted and the insurer shall be permitted to operate in such
				State, subject to the following terms:
											(i)Application of
				non-domicile State lawExcept with respect to licensure and with
				respect to the terms of subtitle A of title XXIX of the Public Health Service
				Act (relating to rating and benefits as added by the Small
				Business Health Plans Act of 2008), the laws and authority of the
				non-domicile State shall remain in full force and effect.
											(ii)Revocation of
				preemptionThe preemption of a non-domicile State's health
				insurance licensure laws pursuant to this subparagraph, shall be terminated
				upon the occurrence of either of the following:
												(I)Approval or
				denial of applicationThe approval of denial of an insurer's
				licensure application, following the laws and regulations of the non-domicile
				State with respect to licensure.
												(II)Determination
				of material violationA determination by a non-domicile State
				that an insurer operating in a non-domicile State pursuant to the preemption
				provided for in this subparagraph is in material violation of the insurance
				laws (other than licensure and with respect to the terms of subtitle A of title
				XXIX of the Public Health Service Act (relating to rating and benefits added by
				the Small Business Health Plans Act of 2008)) of
				such State.
												(B)No prohibition
				on promotionNothing in this paragraph shall be construed to
				prohibit a small business health plan or an insurer from promoting coverage
				prior to the expiration of the 90-day period provided for in subparagraph (A),
				except that no enrollment or collection of contributions shall occur before the
				expiration of such 90-day period.
										(C)licensureExcept
				with respect to the application of the temporary preemption provision of this
				paragraph, nothing in this part shall be construed to limit the requirement
				that insurers issuing coverage to small business health plans shall be licensed
				in each State in which the small business health plans operate.
										(D)Servicing by
				licensed insurersNotwithstanding subparagraph (C), the
				requirements of this subsection may also be satisfied if the participating
				employers of a small business health plan are serviced by a licensed insurer in
				that State, even where such insurer is not the insurer of such small business
				health plan in the State in which such small business health plan is
				domiciled.
										807.Requirements
				for application and related requirements
								(a)Filing
				feeUnder the procedure prescribed pursuant to section 802(a), a
				small business health plan shall pay to the applicable authority at the time of
				filing an application for certification under this part a filing fee in the
				amount of $5,000, which shall be available in the case of the Secretary, to the
				extent provided in appropriation Acts, for the sole purpose of administering
				the certification procedures applicable with respect to small business health
				plans.
								(b)Information To
				be included in application for certificationAn application for
				certification under this part meets the requirements of this section only if it
				includes, in a manner and form which shall be prescribed by the applicable
				authority by regulation, at least the following information:
									(1)Identifying
				informationThe names and addresses of—
										(A)the sponsor;
				and
										(B)the members of
				the board of trustees of the plan.
										(2)States in which
				plan intends to do businessThe States in which participants and
				beneficiaries under the plan are to be located and the number of them expected
				to be located in each such State.
									(3)Bonding
				requirementsEvidence provided by the board of trustees that the
				bonding requirements of section 412 will be met as of the date of the
				application or (if later) commencement of operations.
									(4)Plan
				documentsA copy of the documents governing the plan (including
				any bylaws and trust agreements), the summary plan description, and other
				material describing the benefits that will be provided to participants and
				beneficiaries under the plan.
									(5)Agreements with
				service providersA copy of any agreements between the plan,
				health insurance issuer, and contract administrators and other service
				providers.
									(c)Filing notice
				of certification with StatesA certification granted under this
				part to a small business health plan shall not be effective unless written
				notice of such certification is filed with the applicable State authority of
				each State in which the small business health plans operate.
								(d)Notice of
				material changesIn the case of any small business health plan
				certified under this part, descriptions of material changes in any information
				which was required to be submitted with the application for the certification
				under this part shall be filed in such form and manner as shall be prescribed
				by the applicable authority by regulation. The applicable authority may require
				by regulation prior notice of material changes with respect to specified
				matters which might serve as the basis for suspension or revocation of the
				certification.
								808.Notice
				requirements for voluntary terminationA small business health plan which is or has
				been certified under this part may terminate (upon or at any time after
				cessation of accruals in benefit liabilities) only if the board of trustees,
				not less than 60 days before the proposed termination date—
								(1)provides to the
				participants and beneficiaries a written notice of intent to terminate stating
				that such termination is intended and the proposed termination date;
								(2)develops a plan
				for winding up the affairs of the plan in connection with such termination in a
				manner which will result in timely payment of all benefits for which the plan
				is obligated; and
								(3)submits such plan
				in writing to the applicable authority.
								Actions required under this section
				shall be taken in such form and manner as may be prescribed by the applicable
				authority by regulation.809.Implementation
				and application authority by SecretaryThe Secretary shall, through promulgation
				and implementation of such regulations as the Secretary may reasonably
				determine necessary or appropriate, and in consultation with a balanced
				spectrum of effected entities and persons, modify the implementation and
				application of this part to accommodate with minimum disruption such changes to
				State or Federal law provided in this part and the (and the amendments made by
				such Act) or in regulations issued thereto.
							810.Definitions
				and rules of construction
								(a)DefinitionsFor
				purposes of this part—
									(1)Affiliated
				memberThe term affiliated member means, in
				connection with a sponsor—
										(A)a person who is
				otherwise eligible to be a member of the sponsor but who elects an affiliated
				status with the sponsor, or
										(B)in the case of a
				sponsor with members which consist of associations, a person who is a member or
				employee of any such association and elects an affiliated status with the
				sponsor.
										(2)Applicable
				authorityThe term applicable authority means the
				Secretary of Labor, except that, in connection with any exercise of the
				Secretary's authority with respect to which the Secretary is required under
				section 506(d) to consult with a State, such term means the Secretary, in
				consultation with such State.
									(3)Applicable
				State authorityThe term applicable State authority
				means, with respect to a health insurance issuer in a State, the State
				insurance commissioner or official or officials designated by the State to
				enforce the requirements of title XXVII of the Public Health Service Act for the State
				involved with respect to such issuer.
									(4)Group health
				planThe term group health plan has the meaning
				provided in section 733(a)(1) (after applying subsection (b) of this
				section).
									(5)Health
				insurance coverageThe term health insurance
				coverage has the meaning provided in section 733(b)(1), except that such
				term shall not include excepted benefits (as defined in section 733(c)).
									(6)Health
				insurance issuerThe term health insurance issuer
				has the meaning provided in section 733(b)(2).
									(7)Individual
				market
										(A)In
				generalThe term individual market means the market
				for health insurance coverage offered to individuals other than in connection
				with a group health plan.
										(B)Treatment of
				very small groups
											(i)In
				generalSubject to clause (ii), such term includes coverage
				offered in connection with a group health plan that has fewer than 2
				participants as current employees or participants described in section
				732(d)(3) on the first day of the plan year.
											(ii)State
				exceptionClause (i) shall not apply in the case of health
				insurance coverage offered in a State if such State regulates the coverage
				described in such clause in the same manner and to the same extent as coverage
				in the small group market (as defined in section 2791(e)(5) of the
				Public Health Service Act) is
				regulated by such State.
											(8)Medical
				careThe term medical care has the meaning provided
				in section 733(a)(2).
									(9)Participating
				employerThe term participating employer means, in
				connection with a small business health plan, any employer, if any individual
				who is an employee of such employer, a partner in such employer, or a
				self-employed individual who is such employer (or any dependent, as defined
				under the terms of the plan, of such individual) is or was covered under such
				plan in connection with the status of such individual as such an employee,
				partner, or self-employed individual in relation to the plan.
									(10)Small
				employerThe term small employer means, in
				connection with a group health plan with respect to a plan year, a small
				employer as defined in section 2791(e)(4).
									(11)Trade
				association and professional associationThe terms trade
				association and professional association mean an entity
				that meets the requirements of section 1.501(c)(6)–1 of title 26, Code of
				Federal Regulations (as in effect on the date of enactment of this Act).
									(b)Rule of
				constructionFor purposes of determining whether a plan, fund, or
				program is an employee welfare benefit plan which is a small business health
				plan, and for purposes of applying this title in connection with such plan,
				fund, or program so determined to be such an employee welfare benefit
				plan—
									(1)in the case of a
				partnership, the term employer (as defined in section 3(5))
				includes the partnership in relation to the partners, and the term
				employee (as defined in section 3(6)) includes any partner in
				relation to the partnership; and
									(2)in the case of a
				self-employed individual, the term employer (as defined in section
				3(5)) and the term employee (as defined in section 3(6)) shall
				include such individual.
									(c)RenewalNotwithstanding
				any provision of law to the contrary, a participating employer in a small
				business health plan shall not be deemed to be a plan sponsor in applying
				requirements relating to coverage renewal.
								(d)Health savings
				accountsNothing in this part
				shall be construed to create any mandates for coverage of benefits for
				HSA-qualified health plans that would require reimbursements in violation of
				section 223(c)(2) of the Internal Revenue Code of
				1986.
								.
				(b)Conforming
			 amendments to preemption rules
					(1)Section 514(b)(6)
			 of such Act (29 U.S.C. 1144(b)(6)) is
			 amended by adding at the end the following new subparagraph:
						
							(E)The preceding subparagraphs of this
				paragraph do not apply with respect to any State law in the case of a small
				business health plan which is certified under part
				8.
							.
					(2)Section 514 of
			 such Act (29 U.S.C.
			 1144) is amended—
						(A)in subsection
			 (b)(4), by striking Subsection (a) and inserting
			 Subsections (a) and (d);
						(B)in subsection
			 (b)(5), by striking subsection (a) in subparagraph (A) and
			 inserting subsection (a) of this section and subsections (a)(2)(B) and
			 (b) of section 805, and by striking subsection (a) in
			 subparagraph (B) and inserting subsection (a) of this section or
			 subsection (a)(2)(B) or (b) of section 805;
						(C)by redesignating
			 subsection (d) as subsection (e); and
						(D)by inserting
			 after subsection (c) the following new subsection:
							
								(d)(1)Except as provided in
				subsection (b)(4), the provisions of this title shall supersede any and all
				State laws insofar as they may now or hereafter preclude a health insurance
				issuer from offering health insurance coverage in connection with a small
				business health plan which is certified under part 8.
									(2)In any case in which health insurance
				coverage of any policy type is offered under a small business health plan
				certified under part 8 to a participating employer operating in such State, the
				provisions of this title shall supersede any and all laws of such State insofar
				as they may establish rating and benefit requirements that would otherwise
				apply to such coverage, provided the requirements of subtitle A of title XXIX
				of the Public Health Service Act (as added by title II of the Health Insurance
				Marketplace Modernization and Affordability Act of 2007) (concerning health
				plan rating and benefits) are
				met.
									.
						(c)Plan
			 sponsorSection 3(16)(B) of such Act (29 U.S.C.
			 102(16)(B)) is amended by adding at the end the following new
			 sentence: Such term also includes a person serving as the sponsor of a
			 small business health plan under part 8..
				(d)Savings
			 clauseSection 731(c) of such Act is amended by inserting
			 or part 8 after this part.
				(e)Clerical
			 amendmentThe table of contents in
			 section
			 1 of the Employee Retirement
			 Income Security Act of 1974 is amended by inserting after the item
			 relating to section 734 the following new items:
					
						
							Part 8—Rules governing small business health
				plans
							801. Small business health
				plans.
							802. Alternative market pooling
				organizations.
							803. Certification of small business
				health plans.
							804. Requirements relating to sponsors and
				boards of trustees.
							805. Participation and coverage
				requirements.
							806. Other requirements relating to plan
				documents, contribution rates, and benefit options.
							807. Requirements for application and
				related requirements.
							808. Notice requirements for voluntary
				termination.
							809. Implementation and
				application authority by Secretary.
							810. Definitions and rules of
				construction.
						
						.
				102.Cooperation
			 between Federal and State authoritiesSection 506 of the
			 Employee Retirement Income Security Act of
			 1974 (29
			 U.S.C. 1136) is amended by adding at the end the following new
			 subsection:
				
					(d)Consultation
				with States with respect to small business health plans
						(1)Agreements with
				StatesThe Secretary shall consult with the State recognized
				under paragraph (2) with respect to a small business health plan regarding the
				exercise of—
							(A)the Secretary’s
				authority under sections 502 and 504 to enforce the requirements for
				certification under part 8; and
							(B)the Secretary’s
				authority to certify small business health plans under part 8 in accordance
				with regulations of the Secretary applicable to certification under part
				8.
							(2)Recognition of
				domicile StateIn carrying out paragraph (1), the Secretary shall
				ensure that only one State will be recognized, with respect to any particular
				small business health plan, as the State with which consultation is required.
				In carrying out this paragraph such State shall be the domicile State, as
				defined in section
				805(c).
						.
			103.Effective date
			 and transitional and other rules
				(a)Effective
			 dateThe amendments made by this title shall take effect 12
			 months after the date of the enactment of this Act. The Secretary of Labor
			 shall first issue all regulations necessary to carry out the amendments made by
			 this title within 6 months after the date of the enactment of this Act.
				(b)Treatment of
			 certain existing health benefits programs
					(1)In
			 generalIn any case in which, as of the date of the enactment of
			 this Act, an arrangement is maintained in a State for the purpose of providing
			 benefits consisting of medical care for the employees and beneficiaries of its
			 participating employers, at least 200 participating employers make
			 contributions to such arrangement, such arrangement has been in existence for
			 at least 10 years, and such arrangement is licensed under the laws of one or
			 more States to provide such benefits to its participating employers, upon the
			 filing with the applicable authority (as defined in
			 section
			 808(a)(2) of the Employee
			 Retirement Income Security Act of 1974 (as amended by this
			 subtitle)) by the arrangement of an application for certification of the
			 arrangement under part 8 of subtitle B of title I of such Act—
						(A)such arrangement
			 shall be deemed to be a group health plan for purposes of title I of such
			 Act;
						(B)the requirements
			 of sections 801(a) and 803(a) of the Employee
			 Retirement Income Security Act of 1974 shall be deemed met with
			 respect to such arrangement;
						(C)the requirements
			 of section 803(b) of such Act shall be deemed met, if the arrangement is
			 operated by a board of trustees which has control over the arrangement;
						(D)the requirements
			 of section 804(a) of such Act shall be deemed met with respect to such
			 arrangement; and
						(E)the arrangement
			 may be certified by any applicable authority with respect to its operations in
			 any State only if it operates in such State on the date of
			 certification.
						The
			 provisions of this subsection shall cease to apply with respect to any such
			 arrangement at such time after the date of the enactment of this Act as the
			 applicable requirements of this subsection are not met with respect to such
			 arrangement or at such time that the arrangement provides coverage to
			 participants and beneficiaries in any State other than the States in which
			 coverage is provided on such date of enactment.(2)DefinitionsFor
			 purposes of this subsection, the terms group health plan,
			 medical care, and participating employer shall have
			 the meanings provided in
			 section
			 808 of the Employee Retirement
			 Income Security Act of 1974, except that the reference in paragraph
			 (7) of such section to an small business health plan shall be
			 deemed a reference to an arrangement referred to in this subsection.
					IIMarket
			 relief
			301.Market
			 reliefThe Public Health
			 Service Act (42 U.S.C. 201 et seq.) is amended by adding at the end the
			 following:
				
					XXIXHealth care
				insurance marketplace modernization
						2901.General
				insurance definitionsIn this
				title, the terms health insurance coverage, health insurance
				issuer, group health plan, and individual health
				insurance shall have the meanings given such terms in section
				2791.
						2902.Implementation
				and application authority by SecretaryThe Secretary shall, through promulgation
				and implementation of such regulations as the Secretary may reasonably
				determine necessary or appropriate, and in consultation with a balanced
				spectrum of effected entities and persons, modify the implementation and
				application of this title to accommodate with minimum disruption such changes
				to State or Federal law provided in this title and the (and the amendments made
				by such Act) or in regulations issued thereto.
						AMarket
				relief
							IRating
				requirements
								2911.DefinitionsIn this part:
									(1)Adopting
				stateThe term adopting State means a State that,
				with respect to the small group market, has enacted small group rating rules
				that meet the minimum standards set forth in section 2912(a)(1) or, as
				applicable, transitional small group rating rules set forth in section
				2912(b).
									(2)Applicable
				State authorityThe term applicable State authority
				means, with respect to a health insurance issuer in a State, the State
				insurance commissioner or official or officials designated by the State to
				enforce the insurance laws of such State.
									(3)Base premium
				rateThe term base premium rate means, for each
				class of business with respect to a rating period, the lowest premium rate
				charged or that could have been charged under a rating system for that class of
				business by the small employer carrier to small employers with similar case
				characteristics for health benefit plans with the same or similar
				coverage.
									(4)Eligible
				insurerThe term eligible insurer means a health
				insurance issuer that is licensed in a State and that—
										(A)notifies the
				Secretary, not later than 30 days prior to the offering of coverage described
				in this subparagraph, that the issuer intends to offer health insurance
				coverage consistent with the Model Small Group Rating Rules or, as applicable,
				transitional small group rating rules in a State;
										(B)notifies the
				insurance department of a nonadopting State (or other State agency), not later
				than 30 days prior to the offering of coverage described in this subparagraph,
				that the issuer intends to offer small group health insurance coverage in that
				State consistent with the Model Small Group Rating Rules, and provides with
				such notice a copy of any insurance policy that it intends to offer in the
				State, its most recent annual and quarterly financial reports, and any other
				information required to be filed with the insurance department of the State (or
				other State agency); and
										(C)includes in the
				terms of the health insurance coverage offered in nonadopting States (including
				in the terms of any individual certificates that may be offered to individuals
				in connection with such group health coverage) and filed with the State
				pursuant to subparagraph (B), a description in the insurer's contract of the
				Model Small Group Rating Rules and an affirmation that such Rules are included
				in the terms of such contract.
										(5)Health
				insurance coverageThe term health insurance
				coverage means any coverage issued in the small group health insurance
				market, except that such term shall not include excepted benefits (as defined
				in section 2791(c)).
									(6)Index
				rateThe term index rate means for each class of
				business with respect to the rating period for small employers with similar
				case characteristics, the arithmetic average of the applicable base premium
				rate and the corresponding highest premium rate.
									(7) Model Small
				Group Rating RulesThe term Model Small Group Rating
				Rules means the rules set forth in section 2912(a)(2).
									(8)Nonadopting
				stateThe term nonadopting State means a State that
				is not an adopting State.
									(9)Small group
				insurance marketThe term small group insurance
				market shall have the meaning given the term small group
				market in section 2791(e)(5).
									(10)State
				lawThe term State law means all laws, decisions,
				rules, regulations, or other State actions (including actions by a State
				agency) having the effect of law, of any State.
									(11)Variation
				limits
										(A)Composite
				variation limit
											(i)In
				generalThe term composite variation limit means the
				total variation in premium rates charged by a health insurance issuer in the
				small group market as permitted under applicable State law based on the
				following factors or case characteristics:
												(I)Age.
												(II)Duration of
				coverage.
												(III)Claims
				experience.
												(IV)Health
				status.
												(ii)Use of
				factorsWith respect to the use of the factors described in
				clause (i) in setting premium rates, a health insurance issuer shall use one or
				both of the factors described in subclauses (I) or (IV) of such clause and may
				use the factors described in subclauses (II) or (III) of such clause.
											(B)Total variation
				limitThe term total variation limit means the total
				variation in premium rates charged by a health insurance issuer in the small
				group market as permitted under applicable State law based on all factors and
				case characteristics (as described in section 2912(a)(1)).
										2912.Rating
				rules
									(a)Establishment
				of minimum standards for premium variations and model small group rating
				rulesNot later than 6 months after the date of enactment of this
				title, the Secretary shall promulgate regulations establishing the following
				Minimum Standards and Model Small Group Rating Rules:
										(1)Minimum
				standards for premium variations
											(A)Composite
				variation limitThe composite variation limit shall not be less
				than 3:1.
											(B)Total variation
				limitThe total variation limit shall not be less than
				5:1.
											(C)Prohibition on
				use of certain case characteristicsFor purposes of this
				paragraph, in calculating the total variation limit, the State shall not use
				case characteristics other than those used in calculating the composite
				variation limit and industry, geographic area, group size, participation rate,
				class of business, and participation in wellness programs.
											(2)Model Small
				Group Rating RulesThe following apply to an eligible insurer in
				a non-adopting State:
											(A)Premium
				ratesPremium rates for small group health benefit plans to which
				this title applies shall comply with the following provisions relating to
				premiums, except as provided for under subsection (b):
												(i)Variation in
				premium ratesThe plan may not vary premium rates by more than
				the minimum standards provided for under paragraph (1).
												(ii)Index
				rateThe index rate for a rating period for any class of business
				shall not exceed the index rate for any other class of business by more than 20
				percent, excluding those classes of business related to association groups
				under this title.
												(iii)Class of
				businessesWith respect to a class of business, the premium rates
				charged during a rating period to small employers with similar case
				characteristics for the same or similar coverage or the rates that could be
				charged to such employers under the rating system for that class of business,
				shall not vary from the index rate by more than 25 percent of the index rate
				under clause (ii).
												(iv)Increases for
				new rating periodsThe percentage increase in the premium rate
				charged to a small employer for a new rating period may not exceed the sum of
				the following:
													(I)The percentage
				change in the new business premium rate measured from the first day of the
				prior rating period to the first day of the new rating period. In the case of a
				health benefit plan into which the small employer carrier is no longer
				enrolling new small employers, the small employer carrier shall use the
				percentage change in the base premium rate, except that such change shall not
				exceed, on a percentage basis, the change in the new business premium rate for
				the most similar health benefit plan into which the small employer carrier is
				actively enrolling new small employers.
													(II)Any adjustment,
				not to exceed 15 percent annually and adjusted pro rata for rating periods of
				less then 1 year, due to the claim experience, health status or duration of
				coverage of the employees or dependents of the small employer as determined
				from the small employer carrier's rate manual for the class of business
				involved.
													(III)Any adjustment
				due to change in coverage or change in the case characteristics of the small
				employer as determined from the small employer carrier's rate manual for the
				class of business.
													(v)Uniform
				application of adjustmentsAdjustments in premium rates for claim
				experience, health status, or duration of coverage shall not be charged to
				individual employees or dependents. Any such adjustment shall be applied
				uniformly to the rates charged for all employees and dependents of the small
				employer.
												(vi)Prohibition on
				use of certain case characteristicA small employer carrier shall
				not utilize case characteristics, other than those permitted under paragraph
				(1)(C), without the prior approval of the applicable State authority.
												(vii)Consistent
				application of factorsSmall employer carriers shall apply rating
				factors, including case characteristics, consistently with respect to all small
				employers in a class of business. Rating factors shall produce premiums for
				identical groups which differ only by the amounts attributable to plan design
				and do not reflect differences due to the nature of the groups assumed to
				select particular health benefit plans.
												(viii)Treatment of
				plans as having same rating periodA small employer carrier shall
				treat all health benefit plans issued or renewed in the same calendar month as
				having the same rating period.
												(ix)Require
				compliancePremium rates for small business health benefit plans
				shall comply with the requirements of this subsection notwithstanding any
				assessments paid or payable by a small employer carrier as required by a
				State's small employer carrier reinsurance program.
												(B)Establishment
				of separate class of businessSubject to subparagraph (C), a
				small employer carrier may establish a separate class of business only to
				reflect substantial differences in expected claims experience or administrative
				costs related to the following:
												(i)The small
				employer carrier uses more than one type of system for the marketing and sale
				of health benefit plans to small employers.
												(ii)The small
				employer carrier has acquired a class of business from another small employer
				carrier.
												(iii)The small
				employer carrier provides coverage to one or more association groups that meet
				the requirements of this title.
												(C)LimitationA
				small employer carrier may establish up to 9 separate classes of business under
				subparagraph (B), excluding those classes of business related to association
				groups under this title.
											(D)Limitation on
				transfersA small employer carrier shall not transfer a small
				employer involuntarily into or out of a class of business. A small employer
				carrier shall not offer to transfer a small employer into or out of a class of
				business unless such offer is made to transfer all small employers in the class
				of business without regard to case characteristics, claim experience, health
				status or duration of coverage since issue.
											(b)Transitional
				Model Small Group Rating Rules
										(1)In
				generalNot later than 6 months after the date of enactment of
				this title and to the extent necessary to provide for a graduated transition to
				the minimum standards for premium variation as provided for in subsection
				(a)(1), the Secretary, in consultation with the National Association of
				Insurance Commissioners (NAIC), shall promulgate State-specific transitional
				small group rating rules in accordance with this subsection, which shall be
				applicable with respect to non-adopting States and eligible insurers operating
				in such States for a period of not to exceed 3 years from the date of the
				promulgation of the minimum standards for premium variation pursuant to
				subsection (a).
										(2)Compliance with
				transitional model small group rating rulesDuring the transition
				period described in paragraph (1), a State that, on the date of enactment of
				this title, has in effect a small group rating rules methodology that allows
				for a variation that is less than the variation provided for under subsection
				(a)(1) (concerning minimum standards for premium variation), shall be deemed to
				be an adopting State if the State complies with the transitional small group
				rating rules as promulgated by the Secretary pursuant to paragraph (1).
										(3)Transitioning
				of old business
											(A)In
				generalIn developing the transitional small group rating rules
				under paragraph (1), the Secretary shall, after consultation with the National
				Association of Insurance Commissioners and representatives of insurers
				operating in the small group health insurance market in non-adopting States,
				promulgate special transition standards with respect to independent rating
				classes for old and new business, to the extent reasonably necessary to protect
				health insurance consumers and to ensure a stable and fair transition for old
				and new market entrants.
											(B)Period for
				operation of independent rating classesIn developing the special
				transition standards pursuant to subparagraph (A), the Secretary shall permit a
				carrier in a non-adopting State, at its option, to maintain independent rating
				classes for old and new business for a period of up to 5 years, with the
				commencement of such 5-year period to begin at such time, but not later than
				the date that is 3 years after the date of enactment of this title, as the
				carrier offers a book of business meeting the minimum standards for premium
				variation provided for in subsection (a)(1) or the transitional small group
				rating rules under paragraph (1).
											(4)Other
				transitional authorityIn developing the transitional small group
				rating rules under paragraph (1), the Secretary shall provide for the
				application of the transitional small group rating rules in transition States
				as the Secretary may determine necessary for a an effective transition.
										(c)Market
				re-entry
										(1)In
				generalNotwithstanding any other provision of law, a health
				insurance issuer that has voluntarily withdrawn from providing coverage in the
				small group market prior to the date of enactment of the Small
				Business Health Plans Act of 2008 shall not be excluded from
				re-entering such market on a date that is more than 180 days after such date of
				enactment.
										(2)TerminationThe
				provision of this subsection shall terminate on the date that is 24 months
				after the date of enactment of the Small Business Health Plans Act
				of 2008.
										2913.Application
				and preemption
									(a)Superseding of
				state law
										(1)In
				generalThis part shall supersede any and all State laws of a
				non-adopting State insofar as such State laws (whether enacted prior to or
				after the date of enactment of this subtitle) relate to rating in the small
				group insurance market as applied to an eligible insurer, or small group health
				insurance coverage issued by an eligible insurer, including with respect to
				coverage issued to a small employer through a small business health plan, in a
				State.
										(2)Nonadopting
				statesThis part shall supersede any and all State laws of a
				nonadopting State insofar as such State laws (whether enacted prior to or after
				the date of enactment of this subtitle)—
											(A)prohibit an
				eligible insurer from offering, marketing, or implementing small group health
				insurance coverage consistent with the Model Small Group Rating Rules or
				transitional model small group rating rules; or
											(B)have the effect
				of retaliating against or otherwise punishing in any respect an eligible
				insurer for offering, marketing, or implementing small group health insurance
				coverage consistent with the Model Small Group Rating Rules or transitional
				model small group rating rules.
											(b)Savings clause
				and construction
										(1)Nonapplication
				to adopting statesSubsection (a) shall not apply with respect to
				adopting states.
										(2)Nonapplication
				to certain insurersSubsection (a) shall not apply with respect
				to insurers that do not qualify as eligible insurers that offer small group
				health insurance coverage in a nonadopting State.
										(3)Nonapplication
				where obtaining relief under state lawSubsection (a)(1) shall
				not supercede any State law in a nonadopting State to the extent necessary to
				permit individuals or the insurance department of the State (or other State
				agency) to obtain relief under State law to require an eligible insurer to
				comply with the Model Small Group Rating Rules or transitional model small
				group rating rules.
										(4)No effect on
				preemptionIn no case shall this part be construed to limit or
				affect in any manner the preemptive scope of sections 502 and 514 of the
				Employee Retirement Income Security Act of 1974. In no case shall this part be
				construed to create any cause of action under Federal or State law or enlarge
				or affect any remedy available under the Employee Retirement Income Security
				Act of 1974.
										(5)Preemption
				limited to ratingSubsection (a) shall not preempt any State law
				that does not have a reference to or a connection with State rating rules that
				would otherwise apply to eligible insurers.
										(c)Effective
				dateThis section shall apply, at the election of the eligible
				insurer, beginning in the first plan year or the first calendar year following
				the issuance of the final rules by the Secretary under the Model Small Group
				Rating Rules or, as applicable, the Transitional Model Small Group Rating
				Rules, but in no event earlier than the date that is 12 months after the date
				of enactment of this title.
									2914.Civil actions
				and jurisdiction
									(a)In
				generalThe courts of the United States shall have exclusive
				jurisdiction over civil actions involving the interpretation of this
				part.
									(b)ActionsAn
				eligible insurer may bring an action in the district courts of the United
				States for injunctive or other equitable relief against any officials or agents
				of a nonadopting State in connection with any conduct or action, or proposed
				conduct or action, by such officials or agents which violates, or which would
				if undertaken violate, section 2913.
									(c)Direct filing
				in Court of AppealsAt the election of the eligible insurer, an
				action may be brought under subsection (b) directly in the United States Court
				of Appeals for the circuit in which the nonadopting State is located by the
				filing of a petition for review in such Court.
									(d)Expedited
				review
										(1)District
				courtIn the case of an action brought in a district court of the
				United States under subsection (b), such court shall complete such action,
				including the issuance of a judgment, prior to the end of the 120-day period
				beginning on the date on which such action is filed, unless all parties to such
				proceeding agree to an extension of such period.
										(2)Court of
				AppealsIn the case of an action brought directly in a United
				States Court of Appeal under subsection (c), or in the case of an appeal of an
				action brought in a district court under subsection (b), such Court shall
				complete all action on the petition, including the issuance of a judgment,
				prior to the end of the 60-day period beginning on the date on which such
				petition is filed with the Court, unless all parties to such proceeding agree
				to an extension of such period.
										(e)Standard of
				reviewA court in an action filed under this section, shall
				render a judgment based on a review of the merits of all questions presented in
				such action and shall not defer to any conduct or action, or proposed conduct
				or action, of a nonadopting State.
									2915.Ongoing
				reviewNot later than 5 years
				after the date on which the Model Small Group Rating Rules are issued under
				this part, and every 5 years thereafter, the Secretary, in consultation with
				the National Association of Insurance Commissioners, shall prepare and submit
				to the appropriate committees of Congress a report that assesses the effect of
				the Model Small Group Rating Rules on access, cost, and market functioning in
				the small group market. Such report may, if the Secretary, in consultation with
				the National Association of Insurance Commissioners, determines such is
				appropriate for improving access, costs, and market functioning, contain
				legislative proposals for recommended modification to such Model Small Group
				Rating Rules.
								IIAffordable
				plans
								2921.DefinitionsIn this part:
									(1)Adopting
				stateThe term adopting State means a State that has
				enacted a law providing that small group, individual, and large group health
				insurers in such State may offer and sell products in accordance with the List
				of Required Benefits and the Terms of Application as provided for in section
				2922(b).
									(2)Eligible
				insurerThe term eligible insurer means a health
				insurance issuer that is licensed in a nonadopting State and that—
										(A)notifies the
				Secretary, not later than 30 days prior to the offering of coverage described
				in this subparagraph, that the issuer intends to offer health insurance
				coverage consistent with the List of Required Benefits and Terms of Application
				in a nonadopting State;
										(B)notifies the
				insurance department of a nonadopting State (or other applicable State agency),
				not later than 30 days prior to the offering of coverage described in this
				subparagraph, that the issuer intends to offer health insurance coverage in
				that State consistent with the List of Required Benefits and Terms of
				Application, and provides with such notice a copy of any insurance policy that
				it intends to offer in the State, its most recent annual and quarterly
				financial reports, and any other information required to be filed with the
				insurance department of the State (or other State agency) by the Secretary in
				regulations; and
										(C)includes in the
				terms of the health insurance coverage offered in nonadopting States (including
				in the terms of any individual certificates that may be offered to individuals
				in connection with such group health coverage) and filed with the State
				pursuant to subparagraph (B), a description in the insurer's contract of the
				List of Required Benefits and a description of the Terms of Application,
				including a description of the benefits to be provided, and that adherence to
				such standards is included as a term of such contract.
										(3)Health
				insurance coverageThe term health insurance
				coverage means any coverage issued in the small group, individual, or
				large group health insurance markets, including with respect to small business
				health plans, except that such term shall not include excepted benefits (as
				defined in section 2791(c)).
									(4)List of
				Required BenefitsThe term List of Required Benefits
				means the List issued under section 2922(a).
									(5)Nonadopting
				stateThe term nonadopting State means a State that
				is not an adopting State.
									(6)State
				lawThe term State law means all laws, decisions,
				rules, regulations, or other State actions (including actions by a State
				agency) having the effect of law, of any State.
									(7)State Provider
				Freedom of Choice LawThe term State Provider Freedom of
				Choice Law means a State law requiring that a health insurance issuer,
				with respect to health insurance coverage, not discriminate with respect to
				participation, reimbursement, or indemnification as to any provider who is
				acting within the scope of the provider's license or certification under
				applicable State law.
									(8)Terms of
				ApplicationThe term Terms of Application means
				terms provided under section 2922(a).
									2922.Offering affordable
				plans
									(a)List of
				Required BenefitsNot later than 3 months after the date of
				enactment of this title, the Secretary, in consultation with the National
				Association of Insurance Commissioners, shall issue by interim final rule a
				list (to be known as the List of Required Benefits) of covered
				benefits, services, or categories of providers that are required to be provided
				by health insurance issuers, in each of the small group, individual, and large
				group markets, in at least 26 States as a result of the application of State
				covered benefit, service, and category of provider mandate laws. With respect
				to plans sold to or through small business health plans, the List of Required
				Benefits applicable to the small group market shall apply.
									(b)Terms of
				Application
										(1)State with
				mandatesWith respect to a State that has a covered benefit,
				service, or category of provider mandate in effect that is covered under the
				List of Required Benefits under subsection (a), such State mandate shall,
				subject to paragraph (3) (concerning uniform application), apply to a coverage
				plan or plan in, as applicable, the small group, individual, or large group
				market or through a small business health plan in such State.
										(2)States without
				mandatesWith respect to a State that does not have a covered
				benefit, service, or category of provider mandate in effect that is covered
				under the List of Required Benefits under subsection (a), such mandate shall
				not apply, as applicable, to a coverage plan or plan in the small group,
				individual, or large group market or through a small business health plan in
				such State.
										(3)Uniform
				application of laws
											(A)In
				generalWith respect to a State described in paragraph (1), in
				applying a covered benefit, service, or category of provider mandate that is on
				the List of Required Benefits under subsection (a) the State shall permit a
				coverage plan or plan offered in the small group, individual, or large group
				market or through a small business health plan in such State to apply such
				benefit, service, or category of provider coverage in a manner consistent with
				the manner in which such coverage is applied under one of the three most
				heavily subscribed national health plans offered under the Federal Employee
				Health Benefits Program under chapter 89 of title 5, United States Code (as
				determined by the Secretary in consultation with the Director of the Office of
				Personnel Management), and consistent with the Publication of Benefit
				Applications under subsection (c). In the event a covered benefit, service, or
				category of provider appearing in the List of Required Benefits is not offered
				in one of the three most heavily subscribed national health plans offered under
				the Federal Employees Health Benefits Program, such covered benefit, service,
				or category of provider requirement shall be applied in a manner consistent
				with the manner in which such coverage is offered in the remaining most heavily
				subscribed plan of the remaining Federal Employees Health Benefits Program
				plans, as determined by the Secretary, in consultation with the Director of the
				Office of Personnel Management.
											(B)Exception
				regarding State provider freedom of choice lawsNotwithstanding
				subparagraph (A), in the event a category of provider mandate is included in
				the List of Covered Benefits, any State Provider Freedom of Choice Law (as
				defined in section 2921(7)) that is in effect in any State in which such
				category of provider mandate is in effect shall not be preempted, with respect
				to that category of provider, by this part.
											(c)Publication of
				benefit applicationsNot later than 3 months after the date of
				enactment of this title, and on the first day of every calendar year
				thereafter, the Secretary, in consultation with the Director of the Office of
				Personnel Management, shall publish in the Federal Register a description of
				such covered benefits, services, and categories of providers covered in that
				calendar year by each of the three most heavily subscribed nationally available
				Federal Employee Health Benefits Plan options which are also included on the
				List of Required Benefits.
									(d)Effective
				dates
										(1)Small business
				health plansWith respect to health insurance provided to
				participating employers of small business health plans, the requirements of
				this part (concerning lower cost plans) shall apply beginning on the date that
				is 12 months after the date of enactment of this title.
										(2)Non-association
				coverageWith respect to health insurance provided to groups or
				individuals other than participating employers of small business health plans,
				the requirements of this part shall apply beginning on the date that is 15
				months after the date of enactment of this title.
										(e)Updating of
				list of required benefitsNot later than 2 years after the date
				on which the list of required benefits is issued under subsection (a), and
				every 2 years thereafter, the Secretary, in consultation with the National
				Association of Insurance Commissioners, shall update the list based on changes
				in the laws and regulations of the States. The Secretary shall issue the
				updated list by regulation, and such updated list shall be effective upon the
				first plan year following the issuance of such regulation.
									2923.Application
				and preemption
									(a)Superceding of
				state law
										(1)In
				generalThis part shall supersede any and all State laws insofar
				as such laws relate to mandates relating to covered benefits, services, or
				categories of provider in the health insurance market as applied to an eligible
				insurer, or health insurance coverage issued by an eligible insurer, including
				with respect to coverage issued to a small business health plan, in a
				nonadopting State.
										(2)Nonadopting
				statesThis part shall supersede any and all State laws of a
				nonadopting State (whether enacted prior to or after the date of enactment of
				this title) insofar as such laws—
											(A)prohibit an
				eligible insurer from offering, marketing, or implementing health insurance
				coverage consistent with the Benefit Choice Standards, as provided for in
				section 2922(a); or
											(B)have the effect
				of retaliating against or otherwise punishing in any respect an eligible
				insurer for offering, marketing, or implementing health insurance coverage
				consistent with the Benefit Choice Standards.
											(b)Savings clause
				and construction
										(1)Nonapplication
				to adopting statesSubsection (a) shall not apply with respect to
				adopting States.
										(2)Nonapplication
				to certain insurersSubsection (a) shall not apply with respect
				to insurers that do not qualify as eligible insurers who offer health insurance
				coverage in a nonadopting State.
										(3)Nonapplication
				where obtaining relief under state lawSubsection (a)(1) shall
				not supercede any State law of a nonadopting State to the extent necessary to
				permit individuals or the insurance department of the State (or other State
				agency) to obtain relief under State law to require an eligible insurer to
				comply with the Benefit Choice Standards.
										(4)No effect on
				preemptionIn no case shall this part be construed to limit or
				affect in any manner the preemptive scope of sections 502 and 514 of the
				Employee Retirement Income Security Act of 1974. In no case shall this part be
				construed to create any cause of action under Federal or State law or enlarge
				or affect any remedy available under the Employee Retirement Income Security
				Act of 1974.
										(5)Preemption
				limited to benefitsSubsection (a) shall not preempt any State
				law that does not have a reference to or a connection with State mandates
				regarding covered benefits, services, or categories of providers that would
				otherwise apply to eligible insurers.
										2924.Civil actions
				and jurisdiction
									(a)In
				generalThe courts of the United States shall have exclusive
				jurisdiction over civil actions involving the interpretation of this
				part.
									(b)ActionsAn
				eligible insurer may bring an action in the district courts of the United
				States for injunctive or other equitable relief against any officials or agents
				of a nonadopting State in connection with any conduct or action, or proposed
				conduct or action, by such officials or agents which violates, or which would
				if undertaken violate, section 2923.
									(c)Direct filing
				in Court of AppealsAt the election of the eligible insurer, an
				action may be brought under subsection (b) directly in the United States Court
				of Appeals for the circuit in which the nonadopting State is located by the
				filing of a petition for review in such Court.
									(d)Expedited
				review
										(1)District
				courtIn the case of an action brought in a district court of the
				United States under subsection (b), such court shall complete such action,
				including the issuance of a judgment, prior to the end of the 120-day period
				beginning on the date on which such action is filed, unless all parties to such
				proceeding agree to an extension of such period.
										(2)Court of
				AppealsIn the case of an action brought directly in a United
				States Court of Appeal under subsection (c), or in the case of an appeal of an
				action brought in a district court under subsection (b), such Court shall
				complete all action on the petition, including the issuance of a judgment,
				prior to the end of the 60-day period beginning on the date on which such
				petition is filed with the Court, unless all parties to such proceeding agree
				to an extension of such period.
										(e)Standard of
				reviewA court in an action filed under this section, shall
				render a judgment based on a review of the merits of all questions presented in
				such action and shall not defer to any conduct or action, or proposed conduct
				or action, of a nonadopting State.
									2925.Rules of
				construction
									(a)In
				generalNotwithstanding any
				other provision of Federal or State law, a health insurance issuer in an
				adopting State or an eligible insurer in a non-adopting State may amend its
				existing policies to be consistent with the terms of this subtitle (concerning
				rating and benefits).
									(b)Health savings
				accountsNothing in this
				subtitle shall be construed to create any mandates for coverage of benefits for
				HSA-qualified health plans that would require reimbursements in violation of
				section 223(c)(2) of the Internal Revenue Code of
				1986.
									.
			IIIHarmonization
			 of health insurance standards
			301.Health
			 Insurance Standards HarmonizationTitle XXIX of the Public Health Service Act
			 (as added by section 201) is amended by adding at the end the following:
				
					BStandards
				harmonization
						2931.DefinitionsIn this subtitle:
							(1)Adopting
				stateThe term adopting State means a State that has
				enacted the harmonized standards adopted under this subtitle in their entirety
				and as the exclusive laws of the State that relate to the harmonized
				standards.
							(2)Eligible
				insurerThe term eligible insurer means a health
				insurance issuer that is licensed in a nonadopting State and that—
								(A)notifies the
				Secretary, not later than 30 days prior to the offering of coverage described
				in this subparagraph, that the issuer intends to offer health insurance
				coverage consistent with the harmonized standards in a nonadopting
				State;
								(B)notifies the
				insurance department of a nonadopting State (or other State agency), not later
				than 30 days prior to the offering of coverage described in this subparagraph,
				that the issuer intends to offer health insurance coverage in that State
				consistent with the harmonized standards published pursuant to section 2933(d),
				and provides with such notice a copy of any insurance policy that it intends to
				offer in the State, its most recent annual and quarterly financial reports, and
				any other information required to be filed with the insurance department of the
				State (or other State agency) by the Secretary in regulations; and
								(C)includes in the
				terms of the health insurance coverage offered in nonadopting States (including
				in the terms of any individual certificates that may be offered to individuals
				in connection with such health coverage) and filed with the State pursuant to
				subparagraph (B), a description of the harmonized standards published pursuant
				to section 2933(g)(2) and an affirmation that such standards are a term of the
				contract.
								(3)Harmonized
				standardsThe term harmonized standards means the
				standards certified by the Secretary under section 2933(d).
							(4)Health
				insurance coverageThe term health insurance
				coverage means any coverage issued in the health insurance market,
				except that such term shall not include excepted benefits (as defined in
				section 2791(c).
							(5)Nonadopting
				stateThe term nonadopting State means a State that
				fails to enact, within 18 months of the date on which the Secretary certifies
				the harmonized standards under this subtitle, the harmonized standards in their
				entirety and as the exclusive laws of the State that relate to the harmonized
				standards.
							(6)State
				lawThe term State law means all laws, decisions,
				rules, regulations, or other State actions (including actions by a State
				agency) having the effect of law, of any State.
							2932.Harmonized
				standards
							(a)Board
								(1)EstablishmentNot
				later than 3 months after the date of enactment of this title, the Secretary,
				in consultation with the NAIC, shall establish the Health Insurance Consensus
				Standards Board (referred to in this subtitle as the Board) to
				develop recommendations that harmonize inconsistent State health insurance laws
				in accordance with the procedures described in subsection (b).
								(2)Composition
									(A)In
				generalThe Board shall be composed of the following voting
				members to be appointed by the Secretary after considering the recommendations
				of professional organizations representing the entities and constituencies
				described in this paragraph:
										(i)Four State
				insurance commissioners as recommended by the National Association of Insurance
				Commissioners, of which 2 shall be Democrats and 2 shall be Republicans, and of
				which one shall be designated as the chairperson and one shall be designated as
				the vice chairperson.
										(ii)Four
				representatives of State government, two of which shall be governors of States
				and two of which shall be State legislators, and two of which shall be
				Democrats and two of which shall be Republicans.
										(iii)Four
				representatives of health insurers, of which one shall represent insurers that
				offer coverage in the small group market, one shall represent insurers that
				offer coverage in the large group market, one shall represent insurers that
				offer coverage in the individual market, and one shall represent carriers
				operating in a regional market.
										(iv)Two
				representatives of insurance agents and brokers.
										(v)Two independent
				representatives of the American Academy of Actuaries who have familiarity with
				the actuarial methods applicable to health insurance.
										(B)Ex officio
				memberA representative of the Secretary shall serve as an ex
				officio member of the Board.
									(3)Advisory
				panelThe Secretary shall establish an advisory panel to provide
				advice to the Board, and shall appoint its members after considering the
				recommendations of professional organizations representing the entities and
				constituencies identified in this paragraph:
									(A)Two
				representatives of small business health plans.
									(B)Two
				representatives of employers, of which one shall represent small employers and
				one shall represent large employers.
									(C)Two
				representatives of consumer organizations.
									(D)Two
				representatives of health care providers.
									(4)QualificationsThe
				membership of the Board shall include individuals with national recognition for
				their expertise in health finance and economics, actuarial science, health
				plans, providers of health services, and other related fields, who provide a
				mix of different professionals, broad geographic representation, and a balance
				between urban and rural representatives.
								(5)Ethical
				disclosureThe Secretary shall establish a system for public
				disclosure by members of the Board of financial and other potential conflicts
				of interest relating to such members. Members of the Board shall be treated as
				employees of Congress for purposes of applying title I of the Ethics in
				Government Act of 1978 (Public Law 95–521).
								(6)Director and
				staffSubject to such review as the Secretary deems necessary to
				assure the efficient administration of the Board, the chair and vice-chair of
				the Board may—
									(A)employ and fix
				the compensation of an Executive Director (subject to the approval of the
				Comptroller General) and such other personnel as may be necessary to carry out
				its duties (without regard to the provisions of title 5, United States Code,
				governing appointments in the competitive service);
									(B)seek such
				assistance and support as may be required in the performance of its duties from
				appropriate Federal departments and agencies;
									(C)enter into
				contracts or make other arrangements, as may be necessary for the conduct of
				the work of the Board (without regard to section 3709 of the Revised Statutes
				(41 U.S.C. 5));
									(D)make advance,
				progress, and other payments which relate to the work of the Board;
									(E)provide
				transportation and subsistence for persons serving without compensation;
				and
									(F)prescribe such
				rules as it deems necessary with respect to the internal organization and
				operation of the Board.
									(7)TermsThe
				members of the Board shall serve for the duration of the Board. Vacancies in
				the Board shall be filled as needed in a manner consistent with the composition
				described in paragraph (2).
								(b)Development of
				harmonized standards
								(1)In
				generalIn accordance with the process described in subsection
				(c), the Board shall identify and recommend nationally harmonized standards for
				each of the following process categories:
									(A)Form filing and
				rate filingForm and rate filing standards shall be established
				which promote speed to market and include the following defined areas for
				States that require such filings:
										(i)Procedures for
				form and rate filing pursuant to a streamlined administrative filing
				process.
										(ii)Timeframes for
				filings to be reviewed by a State if review is required before they are deemed
				approved.
										(iii)Timeframes for
				an eligible insurer to respond to State requests following its review.
										(iv)A process for an
				eligible insurer to self-certify.
										(v)State development
				of form and rate filing templates that include only non-preempted State law and
				Federal law requirements for eligible insurers with timely updates.
										(vi)Procedures for
				the resubmission of forms and rates.
										(vii)Disapproval
				rationale of a form or rate filing based on material omissions or violations of
				non-preempted State law or Federal law with violations cited and
				explained.
										(viii)For States
				that may require a hearing, a rationale for hearings based on violations of
				non-preempted State law or insurer requests.
										(B)Market conduct
				reviewMarket conduct review standards shall be developed which
				provide for the following:
										(i)Mandatory
				participation in national databases.
										(ii)The
				confidentiality of examination materials.
										(iii)The
				identification of the State agency with primary responsibility for
				examinations.
										(iv)Consultation and
				verification of complaint data with the eligible insurer prior to State
				actions.
										(v)Consistency of
				reporting requirements with the recordkeeping and administrative practices of
				the eligible insurer.
										(vi)Examinations
				that seek to correct material errors and harmful business practices rather than
				infrequent errors.
										(vii)Transparency
				and publishing of the State's examination standards.
										(viii)Coordination
				of market conduct analysis.
										(ix)Coordination and
				nonduplication between State examinations of the same eligible insurer.
										(x)Rationale and
				protocols to be met before a full examination is conducted.
										(xi)Requirements on
				examiners prior to beginning examinations such as budget planning and work
				plans.
										(xii)Consideration
				of methods to limit examiners' fees such as caps, competitive bidding, or other
				alternatives.
										(xiii)Reasonable
				fines and penalties for material errors and harmful business practices.
										(C)Prompt payment
				of claimsThe Board shall establish prompt payment standards for
				eligible insurers based on standards similar to those applicable to the Social
				Security Act as set forth in section 1842(c)(2) of such Act (42 U.S.C.
				1395u(c)(2)). Such prompt payment standards shall be consistent with the timing
				and notice requirements of the claims procedure rules to be specified under
				subparagraph (D), and shall include appropriate exceptions such as for fraud,
				nonpayment of premiums, or late submission of claims.
									(D)Internal
				reviewThe Board shall establish standards for claims procedures
				for eligible insurers that are consistent with the requirements relating to
				initial claims for benefits and appeals of claims for benefits under the
				Employee Retirement Income Security Act of 1974 as set forth in section 503 of
				such Act (29 U.S.C. 1133) and the regulations thereunder.
									(2)RecommendationsThe
				Board shall recommend harmonized standards for each element of the categories
				described in subparagraph (A) through (D) of paragraph (1) within each such
				market. Notwithstanding the previous sentence, the Board shall not recommend
				any harmonized standards that disrupt, expand, or duplicate the benefit,
				service, or provider mandate standards provided in the Benefit Choice Standards
				pursuant to section 2922(a).
								(c)Process for
				identifying harmonized standards
								(1)In
				generalThe Board shall develop recommendations to harmonize
				inconsistent State insurance laws with respect to each of the process
				categories described in subparagraphs (A) through (D) of subsection
				(b)(1).
								(2)RequirementsIn
				adopting standards under this section, the Board shall consider the
				following:
									(A)Any model acts or
				regulations of the National Association of Insurance Commissioners in each of
				the process categories described in subparagraphs (A) through (D) of subsection
				(b)(1).
									(B)Substantially
				similar standards followed by a plurality of States, as reflected in existing
				State laws, relating to the specific process categories described in
				subparagraphs (A) through (D) of subsection (b)(1).
									(C)Any Federal law
				requirement related to specific process categories described in subparagraphs
				(A) through (D) of subsection (b)(1).
									(D)In the case of
				the adoption of any standard that differs substantially from those referred to
				in subparagraphs (A), (B), or (C), the Board shall provide evidence to the
				Secretary that such standard is necessary to protect health insurance consumers
				or promote speed to market or administrative efficiency.
									(E)The criteria
				specified in clauses (i) through (iii) of subsection (d)(2)(B).
									(d)Recommendations
				and certification by Secretary
								(1)RecommendationsNot
				later than 18 months after the date on which all members of the Board are
				selected under subsection (a), the Board shall recommend to the Secretary the
				certification of the harmonized standards identified pursuant to subsection
				(c).
								(2)Certification
									(A)In
				generalNot later than 120 days after receipt of the Board's
				recommendations under paragraph (1), the Secretary shall certify the
				recommended harmonized standards as provided for in subparagraph (B), and issue
				such standards in the form of an interim final regulation.
									(B)Certification
				processThe Secretary shall establish a process for certifying
				the recommended harmonized standard, by category, as recommended by the Board
				under this section. Such process shall—
										(i)ensure that the
				certified standards for a particular process area achieve regulatory
				harmonization with respect to health plans on a national basis;
										(ii)ensure that the
				approved standards are the minimum necessary, with regard to substance and
				quantity of requirements, to protect health insurance consumers and maintain a
				competitive regulatory environment; and
										(iii)ensure that the
				approved standards will not limit the range of group health plan designs and
				insurance products, such as catastrophic coverage only plans, health savings
				accounts, and health maintenance organizations, that might otherwise be
				available to consumers.
										(3)Application and
				effective dateThe standards certified by the Secretary under
				paragraph (2) shall apply and become effective on the date that is 18 months
				after the date on which the Secretary certifies the harmonized
				standards.
								(e)TerminationThe
				Board shall terminate and be dissolved after making the recommendations to the
				Secretary pursuant to subsection (d)(1).
							(f)Ongoing
				reviewNot earlier than 3 years after the termination of the
				Board under subsection (e), and not earlier than every 3 years thereafter, the
				Secretary, in consultation with the National Association of Insurance
				Commissioners and the entities and constituencies represented on the Board and
				the Advisory Panel, shall prepare and submit to the appropriate committees of
				Congress a report that assesses the effect of the harmonized standards applied
				under this section on access, cost, and health insurance market functioning.
				The Secretary may, based on such report and applying the process established
				for certification under subsection (d)(2)(B), in consultation with the National
				Association of Insurance Commissioners and the entities and constituencies
				represented on the Board and the Advisory Panel, update the harmonized
				standards through notice and comment rulemaking.
							(g)Publication
								(1)ListingThe
				Secretary shall maintain an up to date listing of all harmonized standards
				certified under this section on the Internet website of the Department of
				Health and Human Services.
								(2)Sample contract
				languageThe Secretary shall publish on the Internet website of
				the Department of Health and Human Services sample contract language that
				incorporates the harmonized standards certified under this section, which may
				be used by insurers seeking to qualify as an eligible insurer. The types of
				harmonized standards that shall be included in sample contract language are the
				standards that are relevant to the contractual bargain between the insurer and
				insured.
								(h)State adoption
				and enforcementNot later than 18 months after the certification
				by the Secretary of harmonized standards under this section, the States may
				adopt such harmonized standards (and become an adopting State) and, in which
				case, shall enforce the harmonized standards pursuant to State law.
							2933.Application
				and preemption
							(a)Superceding of
				state law
								(1)In
				generalThe harmonized standards certified under this subtitle
				and applied as provided for in section 2933(d)(3), shall supersede any and all
				State laws of a non-adopting State insofar as such State laws relate to the
				areas of harmonized standards as applied to an eligible insurer, or health
				insurance coverage issued by a eligible insurer, including with respect to
				coverage issued to a small business health plan, in a nonadopting State.
								(2)Nonadopting
				statesThis subtitle shall supersede any and all State laws of a
				nonadopting State (whether enacted prior to or after the date of enactment of
				this title) insofar as they may—
									(A)prohibit an
				eligible insurer from offering, marketing, or implementing health insurance
				coverage consistent with the harmonized standards; or
									(B)have the effect
				of retaliating against or otherwise punishing in any respect an eligible
				insurer for offering, marketing, or implementing health insurance coverage
				consistent with the harmonized standards under this subtitle.
									(b)Savings clause
				and construction
								(1)Nonapplication
				to adopting statesSubsection (a) shall not apply with respect to
				adopting States.
								(2)Nonapplication
				to certain insurersSubsection (a) shall not apply with respect
				to insurers that do not qualify as eligible insurers who offer health insurance
				coverage in a nonadopting State.
								(3)Nonapplication
				where obtaining relief under state lawSubsection (a)(1) shall
				not supercede any State law of a nonadopting State to the extent necessary to
				permit individuals or the insurance department of the State (or other State
				agency) to obtain relief under State law to require an eligible insurer to
				comply with the harmonized standards under this subtitle.
								(4)No effect on
				preemptionIn no case shall this subtitle be construed to limit
				or affect in any manner the preemptive scope of sections 502 and 514 of the
				Employee Retirement Income Security Act of 1974. In no case shall this subtitle
				be construed to create any cause of action under Federal or State law or
				enlarge or affect any remedy available under the Employee Retirement Income
				Security Act of 1974.
								(c)Effective
				dateThis section shall apply beginning on the date that is 18
				months after the date on harmonized standards are certified by the Secretary
				under this subtitle.
							2934.Civil actions
				and jurisdiction
							(a)In
				generalThe district courts of the United States shall have
				exclusive jurisdiction over civil actions involving the interpretation of this
				subtitle.
							(b)ActionsAn
				eligible insurer may bring an action in the district courts of the United
				States for injunctive or other equitable relief against any officials or agents
				of a nonadopting State in connection with any conduct or action, or proposed
				conduct or action, by such officials or agents which violates, or which would
				if undertaken violate, section 2933.
							(c)Direct filing
				in Court of AppealsAt the election of the eligible insurer, an
				action may be brought under subsection (b) directly in the United States Court
				of Appeals for the circuit in which the nonadopting State is located by the
				filing of a petition for review in such Court.
							(d)Expedited
				review
								(1)District
				courtIn the case of an action brought in a district court of the
				United States under subsection (b), such court shall complete such action,
				including the issuance of a judgment, prior to the end of the 120-day period
				beginning on the date on which such action is filed, unless all parties to such
				proceeding agree to an extension of such period.
								(2)Court of
				AppealsIn the case of an action brought directly in a United
				States Court of Appeal under subsection (c), or in the case of an appeal of an
				action brought in a district court under subsection (b), such Court shall
				complete all action on the petition, including the issuance of a judgment,
				prior to the end of the 60-day period beginning on the date on which such
				petition is filed with the Court, unless all parties to such proceeding agree
				to an extension of such period.
								(e)Standard of
				reviewA court in an action filed under this section, shall
				render a judgment based on a review of the merits of all questions presented in
				such action and shall not defer to any conduct or action, or proposed conduct
				or action, of a nonadopting State.
							2935.Authorization of
				appropriations; rule of construction
							(a)Authorization
				of appropriationsThere are
				authorized to be appropriated such sums as may be necessary to carry out this
				subtitle.
							(b)Health savings
				accountsNothing in this subtitle shall be construed to create
				any mandates for coverage of any benefits below the deductible levels set for
				any health savings account-qualified health plan pursuant to section 223 of the
				Internal Revenue Code of
				1986.
							.
			
